Case: 21-60468     Document: 00516364183         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 21, 2022
                                  No. 21-60468
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Juan Aguirre-Cano,

                                                                           Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 155 740


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Juan Aguirre-Cano is a native and citizen of Mexico. He
   seeks review of the decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his application for cancellation of
   removal. He contends he demonstrated that his removal would cause an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60468      Document: 00516364183           Page: 2    Date Filed: 06/21/2022




                                     No. 21-60468


   exceptional and extremely unusual hardship to his oldest daughter. He has,
   however, abandoned any challenge that he failed to demonstrate such
   hardship to his youngest daughter because he failed to make that challenge.
   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          We review the BIA’s decision, but we consider the immigration
   judge’s (IJ) decision only to the extent it influenced the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). We review factual findings for substantial
   evidence, but we review legal determinations de novo. Guerrero Trejo v.
   Garland, 3 F.4th 760, 774 (5th Cir. 2021).
          Cancellation of removal is only available to applicants who (1) have
   been continuously present in the United States for 10 or more years prior to
   filing an application, (2) are able to establish good moral character during that
   time and (3) have no disqualifying convictions, and whose spouse, children,
   or parents would suffer “exceptional and extremely unusual hardship” if the
   applicant were removed. 8 U.S.C. § 1229b(b)(1).
          The consequences facing Aguiree-Cano’s qualifying relative if he
   were removed are not “substantially beyond the ordinary hardship that
   would be expected when a close family member leaves this country.”
   Guerrero Trejo, 3 F.4th at 775 (quoting In Re Monreal-Aguinaga, 23 I. & N.
   Dec. 56, 62 (BIA 2001); quotation marks omitted). He contends that the IJ
   should have focused on how Aguiree-Cano’s daughter’s blood disorder could
   be improved by being treated by a specialist, but there is nothing in the record
   to suggest that he ever paid for his daughter to see a specialist or that he
   would be able to do so in the future. Substantial evidence supports the
   determination that Aguirre-Cano was ineligible for cancellation of removal:
   The record does not compel the conclusion that his qualifying relative would
   suffer exceptional and extremely unusual hardship if he were removed. See
   Guerrero Trejo, 3 F.4th at 774.




                                           2
Case: 21-60468   Document: 00516364183         Page: 3   Date Filed: 06/21/2022




                                No. 21-60468


         Aguirre-Cano’s petition for review is DENIED.




                                     3